Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-2 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to measuring the amount of acetaminophen-protein adduct in a biological sample. The process as claimed, only has the step of contacting the sample with an antibody with specific for NAPQI bound to a protein through a 3-(cysteine-S-yl) APAP (3-cys-A)-protein linkage. The recitation “wherein the total acetaminophen-protein adducts detected and measured include betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1, 4-alpha-glucan-granching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin” has not been considered as an active process included in the process step and the recitation “wherein ……” does not provide any active process of detection and measuring the NAPQI-protein that is bound to the antibody. Thus it is unclear as to how is the amount of acetaminophen protein adduct is measure just by adding the antibody without any detection and measuring steps of measuring only the complex with the antibody?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2 as amended is directed to measuring total amount of acetaminophen-protein adduct in a sample from blood, plasma, serum, urine, saliva and hair wherein the total adduct measured include betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin and wherein detection is using immunoassay comprising contacting the sample with an antibody specific for N-acetyl-p-benzoquinone (NAPQI) bound to a protein through a 3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage. As claimed, the claim can be interpreted as the antibody specifically recognizes all four adducts of acetaminophen with betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin bound through the 3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage or it can be interpreted that each of the adduct (each of adduct of betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin is separately detected with distinct antibodies that specifically recognizes each of the adduct of betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin with the acetaminophen to provide the total amount of acetaminophen-protein adduct. However, throughout the specification, except for general recitation, not a single antibody has been disclosed showing specific recognition to four adduct of betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin with antibody wherein the adducts are linked through 3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage. The specification does not disclose, nor does the specification provides any example or experimental data showing distinct antibody each specifically recognizing the four adducts of betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin with acetaminophen linked through  3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage. For detection using immunoassay, antibody is a critical component in the detection process but however, as described above specific antibody specifically recognizing each of the adduct have not been disclosed or exemplified in the specification.
The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.  A general recitation of adducts are detected using an immunoassay comprising contacting the sample with an antibody with specific for NAPQI bound to a protein through 3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage, does not provide the antibody itself specific for the recited adducts in the claim, which is critical for practice the invention and which does not provide detection of all of the betaine-homocystein S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and systrophin. Specific antibody having a defined epitope specificity has not been claimed that provides the broad specificity.
Therefore, the instant application does not provide adequate written description of antibodies required for immunoassay detection and measurement of adducts of betaine-homocysteine S-methyltransferase 1, cytoplasmic aspartate aminotransferase, 1,4-alpha-glucan-branching enzyme, formimidoyltransferase-cyclodeaminase, and dystrophin with acetaminophen linked through  3-(cysteine-S-yl) APAP (3-Cys-A)-protein linkage for measuring the total amount of acetaminophen-protein adduct in a sample.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,351,897. 
Although the claims at issue are not identical, they are not patentably distinct from each other the subject matter of the instant application are broadly encompassed in the disclosed process of US patent ‘879. The process of detection of acetaminophen-protein adduct, the process of comparing with a reference value and relating the concentration to acetaminophen induced toxicity are disclosed throughout the claims 1-6 of us patent ‘897.
Response to argument
Applicant's arguments and amendments filed 07/22/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC §101 and 35 USC 112(b) in view of the amendments, However, Applicant’s amendments necessitated new grounds of rejection under 35 USC 112(b) as described in this office action. Moreover,  Applicant’s arguments and amendments and arguments are not persuasive to overcome the rejection  under 35 USC 112(a) for the reasons of record as described in modified rejection necessitated by Applicant’s amendments. 
In regards to the rejection on the ground of non-statutory double patenting, Applicant requested that the Office hold the rejection in abeyance until allowable subject matter is reached. However, the rejection has been maintained as no terminal disclaimer has been filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678